PER CURIAM.
In view of the death of defendant’s superintendent, Purdy, between the time at which plaintiff was allowed to withdraw a juror at the second trial and the making of this motion for leave to serve an amended complaint, we think that prejudicial injury would be sustained by defendant under all the circumstances, due to the laches of plaintiff in making his application for leave to serve an amended complaint. Therefore the order permitting the service of an amended complaint is reversed, with $10 costs and disbursements, and the motion denied, with $10 costs. See, also, 148 App. Div. 791, 133 N. Y. Supp. 247.